Title: To Thomas Jefferson from Etienne Clavière, 14 September 1786
From: Clavière, Étienne
To: Jefferson, Thomas



Monsieur
rue Coqhéon hôtel DeLessert Paris le 14e. 7bre 1786.

Je crois que l’on peut poser en principe qu’en Europe le Cultivateur  est dans une condition trop misérable pour tenir volontairement au travail de la terre. Doù il suit que la Culture de toute production étrangére à la Classe des comestibles, comme le tabac et la garence ne convient pas à l’Europe: une Charue conduite à regrêt ne fertilise guères, et l’Europe doit cependant songer avant tout à se nourrir.
Je crois de plus avoir entendu dire que le tabac et la garence épuisaient le sol: or l’Europe n’ayant qu’un sol généralement épuisé, on ne doit à plus forte raison lui demander que le nécessaire.
Si cet effet du tabac est Certain, il arrive sans doute qu’en Virginie et dans le Maryland, qui produisent la plus grande partie du tabac Américain, on n’attend pas qu’il ait épuisé le sol et qu’on en porte sans cesse la culture sur une terre nouvelle. Les Européens n’ont pas cette ressource, tandis que les Américains auront encore longtems des terres vierges à leur disposition.
Mais ce n’est de ma part qu’une conjecture. L’intérêt que vous prenez, Monsieur, à l’ouvrage, entrepris par Monsieur Brissot de Warville, me persuade que vous voudrés bien nous donner, sur ce que je viens de vous exposer, les lumières qui nous manquent.
Les rapports entre L’Amérique et l’Europe doivent être fondés non sur des Systêmes fantastiques, mais sur des Convenances solidement établies.
Tout ce que vous voudrez bien ajouter d’important sur les tabacs Américains, leur quantité, celle de l’exportation, et ce que vous prévoyez de l’avenir, rélativement à Cette plante, considérée comme production de L’Amérique, ne pourra que nous être très utile.
Agréez, Monsieur, les assurances de ma vénération, et que je me félicite à vos yeux d’avoir vû un de ces hommes à jamais célébres qui ont le plus contribué à la seule révolution tout à la fois utile et glorieuse, dont les hommes puissent se vanter, du moins entre Celles qui nous sont Connuës.
J’ai l’honneur d’être, Monsieur Votre très humble & très Obeissant serviteur,

E Claviere

